Citation Nr: 0822929	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  05-10 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

The appellant, V.C., and J.J.


ATTORNEY FOR THE BOARD

Raven D. Perry, Associate Counsel



INTRODUCTION

The veteran served on active duty in the U.S. Army from 
August 1951 to August 1954, and in the U.S. Air Force from 
May 1957 to June 1959.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas which denied the appellant's claim for entitlement to 
service connection for the cause of the veteran's death.  

The appellant testified before the undersigned Veterans Law 
Judge in regards to the above issue at a personal hearing, 
held by means of Travel Board hearing, in May 2007.  The 
transcript of the hearing is associated with the veteran's VA 
claims folder.  

In February 2008, the Board determined that a Veterans Health 
Administration (VHA) opinion was required to clarify whether 
there was any relationship between the veteran's death and 
his military service.  The resulting VHA opinion was received 
by the Board in April 2008.


FINDINGS OF FACT

1.  The veteran died in August 1994 at the age of 60.  The 
cause of death was metastatic squamous cell carcinoma of the 
left maxillary sinus.

2.  There is an approximate balance of positive and negative 
evidence as to whether a disability incurred in service 
contributed significantly in producing or accelerating the 
veteran's demise.




CONCLUSION OF LAW

Resolving doubt in favor of the appellant, service connection 
for the cause of the veteran's death is warranted.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A.  §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  In light of the favorable decision for the appellant 
in this case, any error in the timing or content of VCAA 
notice or assistance is moot.

Relevant law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  

In order to establish service connection for death, there 
must be evidence of death, evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the claimed in-service disease or injury 
and death.  
Cf. Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
medical evidence must show that a disability was incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. § 3.312 (2007).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2007).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  
38 C.F.R. § 3.312(b) (2007).

Analysis

The appellant seeks service connection for the cause of the 
veteran's death.  In substance, she contends that veteran 
developed a chronic sinus condition in service which 
contributed to the cause of his death.  See May 2007 hearing 
transcript.  In other words, the appellant believes that the 
veteran's chronic sinus condition caused him to develop 
cancer of the nasal cavity, which eventually caused his 
death.

The Board initially notes that the veteran's service medical 
records (SMRs) are negative for any diagnosis of carcinoma.  
However, the SMRs do contain a notation that the veteran was 
diagnosed with acute sinusitis, pneumonia of the right lower 
lobe, and pleural effusion in April 1958.

Having reviewed the complete record, for reasons expressed 
immediately below, the Board finds that there is an 
approximate balance of positive and negative evidence as to 
the issue of whether there is a connection between the in-
service diagnosis of sinusitis and the veteran's death.  

The veteran's certificate of death, dated in August 1994, 
lists the immediate cause of death as stage IV metastatic 
progressive squamous cell carcinoma of the left maxillary 
sinus.  This disability was not service-connected, and the 
certificate of death does not identify any service-connected 
disability as an immediate or contributing cause of death.  
Chronic obstructive pulmonary disease was noted to have been 
a significant condition contributing to death, but did not 
result in carcinoma.  The death certificate also noted that 
tobacco use contributed to the veteran's death.  

During her personal hearing before the undersigned, the 
appellant testified that the veteran experienced chronic 
sinus problems from the time of his separation from service 
and his diagnosis of cancer in 1993.  Although the appellant 
is not competent to render a medical diagnosis or opinion, 
she is competent as a lay person to report symptomatology 
that is observable to the naked eye.  See Falzone v. Brown, 8 
Vet. App. 398, 403 (1995).  The record reflects that she and 
the veteran married in 1957 and remained married until his 
death in 1994, and the symptomatology she described during 
the hearing is the type that she is competent to report 
witnessing.  

Thus, in light of the in-service findings of acute sinusitis, 
and the appellant's description of a continuity of 
symptomatology between service and the veteran's diagnosis of 
cancer, the Board determined in February 2008 that a VHA 
opinion was required.

In accordance with the Board's request, a VA physician 
reviewed the veteran's claims file, including the appellant's 
contentions, the veteran's certificate of death, and medical 
records reflecting the veteran's history of tobacco use.  
Following that review, the physician specifically concluded 
that it is at least as likely as not that [the veteran's] 
history of chronic sinusitis was a contributing factor in his 
death.  

The physician explained that her opinion was based on a study 
which showed that there is a 2.3- fold increase in the risk 
of developing a squamous cell carcinoma of the axillary sinus 
for persons with a history of chronic sinusitis, particularly 
in areas of the world to include Japan.  Although she did not 
explicitely state that there was a link between his chronic 
sinusitis and the in-service finding of acute sinusitis, the 
physician did note in passing that the veteran had a history 
of chronic sinus infections, which she described as first 
being noted in service.  Thus, she obviously appeared to take 
for granted that the veteran's chronic sinusitis had its 
onset in service, accepting the appellant's report as 
credible and consistent with such disability.  The Board also 
notes that the physician has been identified as a specialist 
in oncology; thus, she is clearly competent to render an 
opinion as to the nature and etiology of the veteran's 
cancer, and her opinion is entitled to great probative 
weight.  

Therefore, the Board finds that the competent evidence of 
record is at least in equipoise as to the crucial medical 
question as to whether a service-related disability 
contributed to his death.  The Board will therefore apply the 
benefit of the doubt rule.

In summary, for reasons and bases expressed above, the Board 
concludes that service connection for the cause of the 
veteran's death is warranted.  The benefit sought on appeal 
is granted.


ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


